Citation Nr: 0335040	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disability as secondary to service-connected 
disability.

2.  Entitlement to service connection for cardiovascular 
disability as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from April 1975 until March 
1979.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In an unappealed July 1998 rating decision, the RO denied 
service connection for a heart condition as secondary to 
service-connected disability.

2.  The evidence added to the record subsequent to the July 
1998 rating decision, when viewed in the context of the 
entire record, is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision which denied entitlement to 
service connection for a heart condition as secondary to 
service-connected disability is final.  38 U.S.C.A. §§ 7105, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  The evidence received subsequent to the July 1998 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a heart 
condition as secondary to service-connected disability have 
been met.  38 U.S.C.A. §§ 5108, 7105, 5103, 5103A, 5107(b) 
(West 2002); , 38 C.F.R. §3.156 (as in effect prior to August 
29, 2001); 38 C.F.R. §§ 3.102, 3.159 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the favorable determination contained herein with 
respect to the claim to reopen, the Board finds that further 
development with regard to the VCAA duties to assist and 
notify would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Relevant law and regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Disability which is 
proximately due to, or the result of, a service-connected 
disability shall be service connected. 38 C.F.R. § 3.310(a) 
(2003).

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As 
the veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Discussion

In August 1979, the veteran was awarded service connection 
for degenerative changes of the lumbar spine.  He was also 
awarded a separate grant of service connection for 
degenerative changes of the thoracic spine at that time.  
Both disabilities were evaluated as 10 percent disabling.  

In August 1994, the veteran raised a claim of entitlement to 
service connection for a heart condition as secondary to his 
service-connected back disabilities.  That claim was denied 
by the RO in an April 1995 rating decision.  The veteran was 
provided notice of that determination and his appellate 
rights by a letter issued that same month.  The veteran did 
not appeal the determination.  As such, the April 1995 RO 
denial is final.  38 U.S.C.A. § 7105.    

Thereafter, in July 1998, the veteran again raised a claim of 
entitlement to service connection for a heart condition as 
secondary to his service-connected back disabilities.  That 
claim was denied by the RO in a rating decision dated later 
that same month.  The veteran was provided notice of that 
determination and his appellate rights by a letter issued in 
August 1998.  The veteran did not appeal the determination.  
As such, the July 1998 RO denial is final.  38 U.S.C.A. 
§ 7105.  It is noted that, in the July 1998 rating decision, 
the RO did not discuss the finality of the April 1995 RO 
denial, nor whether new and material evidence had been 
received to reopen the claim.  Instead, the RO appears to 
have reopened the claim and considered the issue on the 
merits de novo.    

Due to the finality of the April 1995 and July 1998 RO 
decisions, the veteran's claim of entitlement to secondary 
service connection for a heart condition is appropriately 
framed as set forth on the title page of this decision.  This 
is significant to the Board because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Thus, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the last final 
determination, in July 1998, included the veteran's service 
medical records, reports of VA examination, and private post-
service treatment reports and physicians' statements.  The 
claim was denied based on a finding that the evidence of 
record failed to demonstrate that a heart condition was 
related to active service or to the veteran's service-
connected spinal disabilities.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the Board notes that the rating decision in August 2001 
additionally established service connection for depression.  
The evidence submitted subsequent to the last final prior 
denial by the RO in July 1998 includes a July 2001 addendum 
to a report of a VA examination conducted in April 2001.  The 
July 2001 addendum addressed the question of whether the 
veteran's current heart condition was proximately due to or 
the result of the service-connected back disabilities and 
depression.  While private physicians' letters dated in June 
1998 and July 1998 discussed the etiological relationship 
between the veteran's heart condition and his service-
connected back disabilities, the July 2001 addendum is 
nevertheless "new" as it reached the opposite conclusion of 
the other opinions of record.  Furthermore, such evidence 
bears directly and substantially upon the specific matter 
under consideration, namely the causal relationship between 
the veteran's heart condition and his service-connected back 
disabilities and depression.  Thus, the July 2001 addendum to 
the report of an April 2001 VA examination must also be 
regarded as "material" under 38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that the evidence received 
subsequent to the RO's July 1998 denial, considered in 
conjunction with the record as a whole, is new and material 
and serves to reopen the claim of entitlement to secondary 
service connection for a heart condition. 


REMAND

Having reopened the veteran's claim, the Board must next 
consider the merits of the appeal.  However, further 
development is required before a determination on the issue 
of service connection can be rendered.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the veteran received a VCAA notice 
letter in March 2001.  However, that letter contained very 
little information as to VA's development activity, a 
required component of VA notice under Quartuccio.  Finally, 
the March 2001 letter did not clearly indicate that the 
veteran has a full year in which to submit any additional 
evidence and that such period may be specifically waived.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3rd 1334 (Fed Cir. 2003).  

In the present case, the veteran received a VA examination in 
April 2001.  At that time, the examiner failed to offer an 
opinion as to whether the veteran's current heart condition 
was proximately due to or the result of a service-connected 
disability.  An addendum to that examination was submitted in 
July 2001 that stated that there was no relationship between 
the veteran's cardiac condition and his service-connected 
spinal disabilities and depression.  However, no rationale 
was provided in support of that conclusion.  As such, the 
Board finds that the VA examination was incomplete as to the 
material question regarding the etiology of the veteran's 
heart problems.  Therefore, additional medical comment should 
be sought prior to adjudication of the appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the specific 
types of evidence needed to substantiate 
his secondary service connection claim, 
as well as VA's development activity in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3rd 1334 (Fed 
Cir. 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  Request that the VA examiner who 
evaluated the veteran in April 2001 
expand upon the July 2001 addendum 
stating that there was no relationship 
between the veteran's current heart 
condition and his service-connected 
lumbar and/or psychiatric disabilities.  
Specifically, the examiner must explain 
the bases for his conclusion, by citing 
to specific evidence of record.  
Additionally, in providing a clear 
rationale, the June 1998 and July 1998 
private opinions offered by A. T. R., 
M.D. and R. F. S., D.O., should be 
addressed.   The entire claims file 
should be reviewed in connection with 
this request.  Moreover, if the examiner 
that evaluated the veteran in April 2001 
is not available to make a response, then 
another similarly qualified VA examiner 
may review the file and offer an opinion, 
with rationale, as to whether the 
veteran's heart condition is proximately 
due to or the result of service-connected 
lumbar or psychiatric disabilities.  If 
it is deemed that further examination of 
the veteran is required in order to 
accurately answer this inquiry, then one 
should be scheduled and all necessary 
tests should be performed.  

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



